 

Exhibit 10.7

 

JOINDER TO REGISTRATION RIGHTS AGREEMENT

 

This JOINDER (this “Joinder”) is made this 7th day of October, 2016 by Axar
Master Fund Ltd., a Cayman Islands exempted company (the “Joining Party”),
pursuant to that certain Registration Rights Agreement (the “Agreement”) dated
as of October 1, 2014, by and among AR Capital Acquisition Corp., a Delaware
corporation (the “Company”), AR Capital, LLC, a Delaware limited liability
company (“AR Capital”) and the other individuals party thereto. Capitalized
terms used herein but not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.

 

WITNESSETH:

 

WHEREAS, pursuant to Section 5.2 of the Agreement, other persons or entities may
become a party to the Agreement upon execution of a certificate of joinder to
the Agreement; and

 

WHEREAS, concurrently with the execution and delivery of this Joinder, the
Joining Party shall become a party to the Agreement and a Holder thereunder.

 

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.          The Joining Party acknowledges and agrees that by execution and
delivery of this Joinder, the Joining Party becomes a party to the Agreement and
a Holder thereunder, subject to the terms, conditions, restrictions,
representations, warranties, obligations, agreements and covenants set forth
therein. The Joining Party hereby acknowledges that the Joining Party has
received a copy of the Agreement.

 

2.          Notwithstanding the place where this Joinder may be executed by the
undersigned, the Joining Party expressly agrees that this Joinder shall be
governed by and construed under the laws of the State of Delaware as applied to
agreements among Delaware residents entered into and to be performed entirely
within Delaware, without regard to the conflict of law provisions of such
jurisdiction.

 

3.          If any provision herein, or the application thereof to any
circumstance of this Joinder, is held to be unenforceable, invalid or illegal by
any court, arbitration tribunal, government agency or regulatory body of
competent jurisdiction, such provision shall be deemed deleted from this Joinder
or not applicable to such circumstance, as the case may be, and the
enforceability, validity and legality of the other provisions of this Joinder
shall not be affected or impaired thereby.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has entered into this Joinder as of the date
first above stated.

 

  JOINING PARTY:       AXAR MASTER FUND LTD.   a Cayman Islands exempted company
        By: /s/ Andrew Axelrod     Name: Andrew Axelrod     Title: Director

 

[Signature Page to Joinder to Registration Rights Agreement]

 



 

